Peers, J.,
delivered the opinion of the court.
On June 17, 1887, before Wm. M. Grlaves, a justice of the peace for and within Dickerson township, Lewis county, Missouri, the defendant, Zachariah Harris, was convicted and fined in a trial by jury, upon an information filed by the prosecuting attorney of Lewis county, Missouri, charging the defendant with disturbing the peace of one. Jennie Beck, which said information is as follows:



“ Oliver C. Clay, prosecuting attorney within and for the county of Lewis, in the state of Missouri, informs the court that one Zachariah Harris, on the seventh day of June, 1887, at the said county of Lewis,, did then and there unlawfully and wilfully disturb the peace of one Jennie Beck by then and there cursing and swearing and by loud and unusual noises, and by loud, offensive, and indecent conversation, and by threatening, quarreling, challenging, and fighting, against the peace and dignity of the state.
“Oliver C. Clay,
“Prosecuting Attorney.
*85“ Jennie Beck, prosecuting witness, being duly sworn, upon her oath says that the facts stated in the foregoing information are true.
“ Jennie Beck.
“ Subscribed and sworn to before me this seventh day of June, A. D., 1887.
“Wi. M. Graves, J. P.”
From the judgment of the justice the defendant appealed to the circuit court of Lewis county, and the case was set for trial on the twelfth day of September, 1887. On said day the defendant filed a motion to quash the information, which was sustained by the court and the case dismissed.
The only question to be determined here is, the sufficiency of the information, the validity of which is determined by the act of 1885. Laws 1885, p. 145. If the information is insufficient the prosecution must fail.
There are two ways pointed' out by the act of 1885, above referred to, of making these complaints. One is for the prosecuting attorney to file the information based on his own knowledge, information, or belief’ or the information must be based upon a complaint verified by the oath or affirmation of some person having knowledge of the offence, in plain, concise language.
The same question was before the Kansas City Court of Appeals in the case of State v. Shaw, 26 Mo. App. 383, in which Hall, J., uses substantially the following language: ‘ ‘ Where the prosecuting attorney files an information before a justice of the peace not based upon his own knowledge, information, or belief, the information must be based upon a complaint verified by the oath or affirmation of some person having knowledge of the offence, made before any officer authorized to administer oaths, setting forth the offence in plain and concise language; or the complaint thus sworn to may be deposited with the prosecuting attorney, and it is his duty to file an information with the justice having *86jurisdiction of the offence,, accompanied by such complaint. Unless such complaint be filed with the justice of the peace, or deposited with the prosecuting attorney, the prosecuting attorney cannot file an information unless it is based upon his own information, knowledge, or belief.”
The information in this case was not based upon the knowledge of the prosecuting attorney, but upon the knowledge and inf ormation of Jennie Beck, who verified the information filed by the prosecuting attorney.
Because there was no complaint made and verified as required by section 2025, Revised Statutes, either deposited with the prosecuting attorney or filed with the justice, it follows that the information was invalid, and was properly quashed by the circuit court.
The judgment is, therefore, with the concurrence of the other judges, affirmed.